Citation Nr: 0522584	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  05-13 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for cardiovascular disease, 
claimed as secondary to service-connected malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to April 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.

In August 2005, the Board granted a motion to advance this 
case on the docket due to the veteran's advanced age.  38 
C.F.R. § 20.900(c) (2004).  


FINDING OF FACT

The weight of the medical evidence reflects that the 
veteran's currently-diagnosed cardiovascular disease is not 
related to his service-connected malaria.


CONCLUSION OF LAW

Cardiovascular disease is not shown to be proximately due to 
service-connected malaria.  38 C.F.R. § 3.310 (2004); Allen 
v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted for a disability which is 
aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2004).  Any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, should also be compensated.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  Id.  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran contends, in essence, that his current 
cardiovascular disease, to include coronary artery disease, 
congestive heart failure, arteriosclerotic heart disease with 
old anterior wall myocardial infarction, left bundle branch 
block, and atypical angina, is related to service-connected 
malaria.  

First, the Board notes that while the veteran is diagnosed 
with cardiovascular disease and apparently suffered his first 
myocardial infarction in the early 1960s, none of his 
treating physicians have ever established a causal 
relationship between his service-connected malaria and 
cardiovascular disease. 

The veteran maintains that a private physician told him that 
there was a relationship between malaria and his myocardial 
infarction.  However, an attempt to obtain records from this 
physician was unsuccessful as the request to the physician 
came back as undeliverable.

Next, in a February 2004 VA heart examination report, 
undertaken specifically to address the issue on appeal, the 
veteran related that he had his first heart attack in the 
early 1960s and was told that it was secondary to malaria.  
After a physical examination, the diagnoses included coronary 
artery disease and congestive heart failure.  The examiner 
concluded:

It is not likely that the service-
connected malaria caused the present 
heart condition.  There is no 
physiological basis for malaria causing 
coronary artery disease.

In assigning high probative value to this report, the Board 
notes that the examiner had the claims file for review, 
specifically discussed the findings in the claims file, 
obtained a reported history from the veteran, and conducted a 
complete examination.  There is no indication that the VA 
examiner was not fully aware of the veteran's past medical 
history, or that he misstated any relevant fact.  Therefore, 
the Board finds the VA examiner's opinion to be of great 
probative value.

Next, while the veteran has stated that he believes malaria 
caused his cardiovascular disease, there is nothing in the 
medical evidence supporting that position.  The mere 
contentions of the veteran, no matter how well-meaning, 
cannot support a claim for service-connection without 
supporting medical evidence that would establish that malaria 
caused cardiovascular disease.  Caluza v. Brown, 7 Vet. App. 
498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 
Vet. App. 19 (1993).  

In sum, the Board has carefully weighed the evidence of 
record, the veteran's statements, the VA treatment records, 
and the VA examination report, in light of the applicable 
law, and finds that equipoise is not shown and the benefit of 
the doubt rule does not apply.  As the weight of medical 
evidence fails to support the veteran's claim for secondary 
service-connection, the Board is unable to grant the benefit 
sought. 

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in January 2004, prior to the initial adjudication of his 
claim.

The veteran has been provided every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The January 2004 VCAA notice letter provided 
to the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claim and 
identified which parties were expected to provide such 
evidence.  The veteran was notified of the need to give to VA 
any evidence pertaining to his claim.  There is no allegation 
from the veteran that he has any evidence in his possession 
that is needed for a full and fair adjudication of this 
claim.
  
In addition, by virtue of the rating decision on appeal and 
the statement of the case (SOC), the veteran was provided 
with specific information as to why the claim was being 
denied, and of the evidence that was lacking.  He was also 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) in 
the March 2005 SOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); see also Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that a specific VA medical opinion pertinent 
to the issue on appeal was obtained in February 2004.  The 
available medical evidence is sufficient for an adequate 
determination.  Therefore, the Board finds the duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled.


ORDER

Service connection for cardiovascular disease as secondary to 
service-connected malaria is denied.


                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


